number release date id office uilc cca_2010101911483643 --------- from -------------------- sent tuesday date am to --------------------- cc subject re scanned doc -------- i coordinated the issue you raised regarding eligibility for the first time homebuyer's credit with the subject matter experts in ------- their advice is reproduced below please let me know if you have any questions or if we have misconstrued any of the facts thanks here are the facts as we understand them the taxpayer's residence was destroyed by a fire on ------------ on that date the destroyed home ceased to be the taxpayer's principal_residence in the latter part of the taxpayer began construction of a new home on the same property on which the destroyed home used to be located the taxpayer occupied this new home on ------------ during the period of -------------through ------------ the taxpayer lived with his girlfriend and sometimes at the homes of relatives and other friends when the taxpayer began construction of the new residence in late he also lived in a storage shed dwelling_unit on the property where he was constructing his new home the storage shed had a stove refrigerator bathroom sleeping apparatus and heat the taxpayer spent about of his time in the storage shed dwelling_unit and most of the rest of the of his time living with his girlfriend based on those facts the storage shed dwelling_unit is a residence for purposes of sec_121 under reg sec_1_121-1 the term dwelling_unit has the same meaning in sec_280a under reg sec_1 280a-1 a dwelling_unit includes a house apartment condominium mobile home boat or similar_property which provides basic living accommodations such as sleeping space toilet and cooking facilities although the storage shed dwelling_unit is a residence it is not the taxpayer's principal_residence because he did not spend the majority of his time there reg sec_1 b provides in part that if a taxpayer alternates between two properties using each as a residence for successive periods of time the property that the taxpayer uses a majority of the time during the year ordinarily will be considered the taxpayer's principal_residence therefore the taxpayer meets the definition of a first-time_homebuyer because he has not owned a principal_residence within the three years prior to the date of purchase of the new home here the occupancy date in this case the taxpayer may only include the cost of construction of the new home in calculating the credit -------------------------- ---------------------------------- ------------------------ ------------------------
